            Case 3:19-cv-00375-JR     Document 49      Filed 07/10/20    Page 1 of 6




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON




 RONALD F. GREENSPAN, in his
 capacity as COURT-APPOINTED
 RECEIVER for AEQUITAS
 HOLDINGS, LLC, an Oregon limited
 liability company,
                                                                     Case No. 3:19-cv-375-JR

                Plaintiff,                                                             ORDER

       v.

 MICHAEL J. NEWMAN, an
 individual; and SUSAN L.
 NEWMAN, an individual,

            Defendants.
_________________________

Russo, Magistrate Judge:

       Plaintiff Ronald F. Greenspan, as the Court-appointed Receiver for Aequitas Holdings,

LLC, brought this action against defendants Michael and Susan Newman (the Newmans) asserting

breach of contract, breach of security agreement and foreclosure of security interest, money had

and received, unjust enrichment, and foreclosure of pledge and voting agreement. After both


1 - ORDER
         Case 3:19-cv-00375-JR            Document 49        Filed 07/10/20       Page 2 of 6




parties moved for summary judgment, this Court granted summary judgment in favor of the

Receiver on his claims for relief. Having found no genuine issue of material fact whether the

Newmans failed to repay the loan as agreed in the promissory note and loan agreement, the Court

invited the Receiver to submit a proposed judgment in accordance with the terms of the note and

loan agreement. The Court then entered judgment as follows:

       1. On plaintiff’s First Claim for Relief, a judgment and money award against the
       defendants, jointly and severally, in the principal amount of $222,450.43, plus
       interest in the amount of $128,572.46 through March 8, 2019 and accruing
       thereafter at the daily amount of $97.51 until fully paid;

       2. On plaintiff’s Second Claim for Relief, plaintiff is entitled to:

                 (a) a declaration that plaintiff’s interest in the Collateral is superior
                 to any claim, right, title or interest of the defendants;

                 (b) a judgment of claim and delivery directing the sheriff of
                 Multnomah or any other county to take possession of the Collateral;
                 and

                 (c) the foreclosure of plaintiff’s security interest in the Collateral in
                 any manner provided by law;

       3. Plaintiff’s Third and Fourth Claims for Relief are dismissed as moot;

       4. On plaintiff’s Fifth Claim for Relief, plaintiff is entitled to:

                 (a) a declaration that plaintiff’s interest in the pledged stock is
                 superior to any claim, right, title or interest of the defendants;

                 (b) the foreclosure and sale of plaintiff’s security interest in the
                 pledged stock in any manner provided by law; and

       5. Pursuant to the parties’ Agreements, plaintiff is entitled to its reasonable attorney
       fees, costs and disbursements incurred herein in an amount to be determined under
       FRCP 54(d).

Judgement and Money Award (ECF #38).

       Defendants move the Court to reconsider the judgment and the Receiver moves for an

award of fees.

2 - ORDER
          Case 3:19-cv-00375-JR          Document 49       Filed 07/10/20      Page 3 of 6




A.     Reconsideration of Judgment

       Defendants assert that the summary judgment motions and the Court’s order did not

address the foreclosure issue, priority, perfection, or the scope and definition of the collateral. In

addition, defendants argue plaintiff did not pursue its second or fifth claim for relief regarding the

security and pledge of stock, and assert the only issue resolved on summary judgment is a money

award on the promissory note.1

       Defendants fail to appreciate the Court’s determination that the Receiver sought and

received summary judgment on all claims by demonstrating the absence of a genuine issue of

material fact showing defendants entered into agreements, breached those agreements, and the

terms of the security and pledge agreements that support the judgment entered in this case. See,

e.g., Opinion and Order (ECF 36) at p. 8 (“the Receiver is entitled to summary judgment on his

claims for relief.”); Declaration of Brad Foster at Ex. 1 (ECF 27-1) at p. 28-29 (granting security

interest in defined collateral and authorizing actions to perfect security interest), at p. 33

(authorizing lender to sell collateral and appoint a receiver), at p. 37 (stock pledge of shares in

Dayspring Hardwood, Inc.); signed Security Agreement and signed Pledge Agreement (ECF 2-3

and 2-4). The security agreement and pledge agreement sufficiently and unambiguously identify

the collateral and shares pledged. The documents underpinning the loan agreement grant the

Receiver the authority to perfect his security interest, if necessary, and at any rate, defendants fail

to identify any superior security interests in the collateral or stock.           Accordingly, upon

reconsideration, the Court affirms the judgment. If defendants fail to satisfy the money judgment,

the Receiver may foreclose on the collateral and stock identified in the agreements.


1 Although defendants failed to raise these arguments in opposing the summary judgment motion and
arguably conceded the Receiver demonstrated no genuine issue of fact on these issues, assuming the
defenses they relied upon for their own summary judgment motion were unavailing, the Court will
reconsider the issues here.
3 - ORDER
          Case 3:19-cv-00375-JR          Document 49       Filed 07/10/20      Page 4 of 6




B.     Attorney Fees

       As noted above, the Receiver is entitled to his reasonable attorney fees and costs pursuant

to the loan and security agreements. Accordingly, the Receiver moves for an award of $109,745

in fees and $1986.79 in costs.

       The Receiver seeks hourly rates ranging from $330 to $510 for attorney time and $230 for

paralegal time. The Receiver seeks reimbursement for 252.7 hours of time. Defendants object to

the hourly rate of attorney Sarah Cotton and the 47.2 hours expended by seven other lawyers on

the behalf of the Receiver.

       Plaintiff, as the party seeking fees, has the burden of showing that time spent by his

attorneys was reasonably necessary. Gates v. Deukmajian, 987 F.2d 1392, 1397 (9th Cir. 1992);

Frank Music Corp. v. Metro-Goldwyn-Mayer, Inc., 886 F.2d 1545, 1557 (9th Cir. 1989). In order

to support a finding of reasonableness, plaintiff must document the hours spent in the litigation

and provide evidence supporting those hours. Gates, 987 F.2d at 1397. Defendants, as the party

opposing the fees, must then rebut plaintiff's evidence by "challenging the accuracy and

reasonableness of the hours charged or the facts asserted by the prevailing party in its submitted

affidavits." Id. at 1397-98.

       In determining the reasonableness of fees, the district court is not required to respond to

each specific objection. Id. at 1400. Rather, all that is required is a "concise but clear" explanation

of reasons for the fee award.

       Calculating a reasonable attorney's fee involves a two-pronged approach. A court must

first calculate a lodestar figure by multiplying the number of hours reasonably expended on the

litigation times a reasonable hourly rate. Blum v. Stenson, 465 U.S. 886, 888 (1984). This lodestar

figure is presumed to represent an appropriate fee. Under certain circumstances, however, a court


4 - ORDER
          Case 3:19-cv-00375-JR          Document 49       Filed 07/10/20      Page 5 of 6




may adjust the award upward or downward to account for the Kerr factors not subsumed within

the initial lodestar calculation. Cunningham v. County of Los Angeles, 879 F.2d 481, 487 (9th

Cir. 1988).1

       Reasonable hourly rates are those that the local legal market would pay for a case of this

nature to a lawyer of comparable of skill, experience, and reputation to plaintiff's counsel of record.

Blum, 465 U.S. at 897. Blum instructs courts to look at the prevailing market rates in the relevant

market. Id. at 895, n. 11.

       The fee claimant must demonstrate that the number of hours spent was reasonable and that

counsel made a good faith effort to exclude excessive, redundant, or unnecessary hours. Hensley

v. Eckerhart, 461 U.S. 424, 434 (1983).

       Attorney Sara Cotton, who has been a trial attorney since 2008, seeks a combined hourly

rate of $465 for 177.5 hours of work performed from June 2017 to April 2020. The Oregon State

Bar 2017 Economic Survey of 2016 billing practices indicates a mean hourly rate, for a Portland

attorney with 7-9 years of experience, of $282 and a 95th percentile rate of $400. For attorneys

with 10-12 years of experience the rates are $283 and $410 respectively. For attorneys practicing

in corporate litigation, the rates are $367 and $525 respectively. The Super Lawyers Directory

lists Ms. Cotton as a top rated business litigation attorney and a rising star from 2012-2018. Only


1The  Kerr factors are: (1) the time and labor required; (2) the novelty and difficulty of the
questions involved; (3) the skill requisite to perform the legal service properly; (4) the preclusion
of other employment by the attorney due to the acceptance of the case; (5) the customary fee; (6)
whether the fee is fixed or contingent; (7) time limitations imposed by the client or
circumstances; (8) the amount involved and the results obtained; (9) the experience, reputation,
and ability of the attorneys; (10) the "undesirability" of the case; (11) the nature and length of the
professional relationship with the client; and (12) awards in similar cases. Kerr v. Screen Guild
Extras, Inc., 526 F.2d 67, 70 (9th Cir 1975). Among the many subsumed factors in the lodestar
calculation are the novelty and complexity of the issues involved, the special skill and experience
of counsel, and the results obtained. Cabrales v. County of Los Angeles, 864 F.2d 1454, 1464
(9th Cir. 1988).

5 - ORDER
         Case 3:19-cv-00375-JR         Document 49       Filed 07/10/20     Page 6 of 6




2.5     percent     of     lawyers      are     designated      as      “rising    stars.”     See

https://www.superlawyers.com/about/selection_process.html.       Accordingly, a rate of $465 per

hour is a rate the local legal market would pay for a case of this nature to a lawyer of comparable

skill, experience, and reputation as Ms. Cotton. See Declaration of Sara Cotton at ¶¶ 10 and Ex.

11 (ECF 43 and 43-3) (Clackamas County Circuit Court Judge Susie L. Norby finds attorney Sara

Cotton reasonably charged $480 per hour in 2019).

       Defendants also speculate that because eight attorneys worked on the case, the work must

have been cumulative and unnecessary. However, a review of the billing records does not

demonstrate any redundant work. Defendants further argue that more work could have been

performed by associate attorneys billing at a lower rate. However, this case is related to the

equitable receivership of Securities and Exchange Commission v. Aequitas Management, LLC.,

Case No. 3:16-438-JR, and the attorneys working on matters in this case had historic information

or relationships relating to that case which resulted in efficiencies that could not be obtained by

relegating such matters to associates. Accordingly, the rates and time spent on this action were

reasonable.

                                         CONCLUSION

       Defendants’ motion for reconsideration of the judgment (ECF 39) is granted and upon

reconsideration, the Court affirms the judgment. In addition, the Receiver’s motion for an award

of fees and costs (ECF 42) is granted in the amount of $111,731.79.

       DATED this 10th day of July, 2020.


                                      /s/ Jolie A. Russo
                                 _________________________
                                     JOLIE A. RUSSO
                                  United States Magistrate Judge



6 - ORDER
